Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-21 are currently pending in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Britzen et al. (2015/0178467; IDS) in view of Choi et al. (2017/0076062; IDS)

Regarding claim 1, Britzen teaches a method for intratumoral drug treatment (e.g., in the present example a liver tumor has already been diagnosed in a patient 10. For example, as a treatment a treatment of the blood vessel system as a vascular system 12 of the patient 10 via a TACE (for example) is proposed, via which an active substance (for example doxorubicin as a chemo-embolizate, which should sclerotize the sub-branches of the vascular system 12 that supply the tumor) should be injected. Britzen: [0035] L.1-8. The method according to the invention serves to determine a patient-specific injection profile that predetermines how an injection of a therapeutic substance (for example the injection of a chemo-embolizate within the framework of a TACE) into a vascular system of a patient should be implemented. For example, the injection location, injection point in time and/or the amount of active substance injected per time unit is established via the injection profile.  Britzen: [0011] L.1-8), comprising: 
obtaining an electronic image of a tumor (e.g., The vascular system 12 can be depicted with the use of a 3D imaging 13. FIG. 2 shows an example 3D image data set 13 of an arterial vascular system 12 that has a tumor 24 and a vessel 26 of the vascular system 12 that supplies the tumor 24. Britzen: [0036] L.1-5 and Fig. 2; reproduced below for reference

    PNG
    media_image1.png
    641
    1067
    media_image1.png
    Greyscale

); 
generating a drug distribution model based on the image (e.g., The determination of the injection profile can include a simulation of an injection of the therapeutic active substance in the model, a determination of a distribution and/or a flow pattern of the active substance. In this embodiment of the method, a more significant result (and thus a more precise conclusion about the injection to be implemented) is achieved.  Britzen: [0023]), the model comprising a plurality of compartments, each compartment being classified as either a tissue compartment or a vasculature compartment based on the obtained image (e.g., The vascular system 12 can be depicted with the use of a 3D imaging 13. FIG. 2 shows an example 3D image data set 13 of an arterial vascular system 12 that has a tumor 24 and a vessel 26 of the vascular system 12 that supplies the tumor 24. This vascular tree model is then the basis for a 3D model 14.  Britzen: [0036] L.1-6 and Fig. 2.  Therefore, the vascular system includes the tumor sub-region and the vessel sub-region and each region (sub-region) consists of 3D image data element, which is taken as compartments corresponding to each sub-region), and wherein each compartment has one or more adjacent compartments with a shared boundary between the compartment and each adjacent compartment (e.g., This vascular tree model is then the basis for a 3D model 14. For this, a three-dimensional ("3D") model 14 of a current flow of the vascular system 12 and the distribution of the fluid in the individual sub-branches is initially determined. The model shows the flow of a bodily fluid flowing in the vascular system 12, thus--in the present example--includes CFD simulation of a blood flow, for example.  Britzen: [0036] L.5-11.  A model of the current flow of a bodily fluid that is located in the vascular system (for example a blood flow simulation) is determined using a provided 3D image data set of a sub-region of the vascular system, by segmentation of the 3D image data, and at least one inflow and/or at least one outflow of the sub-region are determined, and an inflow curve of the fluid in the sub-region is then also determined.  Britzen: [0012]. Determination of a model 14 of a current flow (for example a CFD simulation of the blood flow) in a defined sub-region of the vascular tree 12 with initial inflow curve 22 with above patient-specific parameters; this can include the following steps: create a 3D geometry of the vascular tree 12 by means of segmentation of the 3D data from point 1); determine at least one inflow 18 and, for example, multiple outflows 20 of the vascular segment 12; and define the boundary conditions for the example CFD simulation (for example viscosity, density of blood, inflow curve). Britzen: [0055].  It is obvious that the vascular tree 12 is divided into sub-regions in tumor and vessel, that is tumor sub-region and vessel sub-region with inflow and outflow); 
conducting one or more simulations of drug movement over time using the drug distribution model (e.g., The determination of the injection profile can include a simulation of an injection of the therapeutic active substance in the model, a determination of a distribution and/or a flow pattern of the active substance. In this embodiment of the method, a more significant result (and thus a more precise conclusion about the injection to be implemented) is achieved. Britzen: [0023]. The comparison can take place by a superposition and/or a difference image of respective synchronous representations, and/or the model can implement a particle simulation. A synchronization of the model and of the 2D image data set thus is achieved. For example, this can take place analytically with the aid of a time/intensity curve.  Britzen: [0024]), each simulation having a set of one or more initial parameters (e.g., Determination of a model 14 of a current flow (for example a CFD simulation of the blood flow) in a defined sub-region of the vascular tree 12 with initial inflow curve 22 with above patient-specific parameters; this can include the following steps: create a 3D geometry of the vascular tree 12 by means of segmentation of the 3D data from point 1); determine at least one inflow 18 and, for example, multiple outflows 20 of the vascular segment 12; and define the boundary conditions for the example CFD simulation (for example viscosity, density of blood, inflow curve). Britzen: [0055]), wherein the drug movement between each pair of adjacent compartments (e.g., The determination of the injection profile can include a simulation of an injection of the therapeutic active substance in the model, a determination of a distribution and/or a flow pattern of the active substance.  Britzen: [0023] L.1-4. For this, the special properties of the active substance (for example density and viscosity) can also be considered, and the injection profile is established--for example including a parameter with regard to an injection site (thus an injection location)--in the event that an absolute distribution should be calculated. The subsequent injection of the active substance should take place with the injection profile and velocity as it has also been established in the simulation. Britzen: [0059] L.7-14) has a magnitude and a direction according to the classifications of the respective compartments (see 1_1 below); and 
determining a set of one or more advantageous initial parameters based on the one or more simulations (e.g., In an embodiment of the method according to the invention, the determination of the at least one parameter that concerns the planned injection can include the determination of an injection point in time, of an amount of active substance and/or of an injection point in the sub-region as a parameter, in order to efficiently reduce the stressing of the body of the patient.  Britzen: [0018]).
While Britzen does not explicitly teach, Choi teaches:
(1_1). the drug movement between each pair of adjacent compartments has a magnitude and a direction according to the classifications of the respective compartments (e.g., Step 206 may include receiving patient-specific drug administration information. In one embodiment, drug administration information may include one or more drug administration locations and the respective drug amounts inserted at the one or more drug administration locations. In another embodiment, drug administration information may include the administered drug concentration, administration frequency, administration time, type of therapy, and/or one or more routes of drug administration, with said routes including, but not limited to, oral administration, intravenous administration, or direct administration into the tumor and/or lesion.  Choi: [0027]. Step 208 may include receiving or calculating one or more elements of patient-specific data. In one embodiment, the one or more patient-specific data elements may be extracted from the patient specific vascular anatomical model and/or patient specific model of a target tissue. In one embodiment, the patient-specific data may include, but are not limited to an estimate of one or more anatomical characteristics of the vessel model and/or target tissue model, for example, size (volume, surface area, mass, etc.), shape, tortuosity, length, thickness, number and length of branches, network topology, etc. In one embodiment, the patient-specific data may include, but are not limited to an estimate of the supplied blood to each area of the target tissue under one or more physiological states, and/or one or more blood flow characteristics, for example, fractional flow reserve (FFR), flow magnitude and direction, etc. The blood flow characteristics may be determined through several means, for instance, invasive measurement (e.g., through invasive FFR, thrombolysis in myocardial infarction (TIMI), microspheres, etc.), calculation using a blood flow simulation (e.g., a 3D or 1D fluid simulation model, calculation, transluminal attenuation flow encoding (TAFE), etc.), calculation using imaging characteristics (e.g., transluminal arterial gradient (TAG), corrected coronary opacification (CCO), etc.) and/or calculation using a machine learning estimation of blood supply based on anatomical or imaging features.
Choi: [0028]. Furthermore, the patient-specific data may include, but are not limited to an estimate of the perfusion or diffusion territories of the drug delivery device related to the release of particles into the blood flow. Choi: [0030] L.1-4.  It is obvious that the flow pattern of active substance of a sub-region includes flow magnitude and direction (inflow and outflow) so that the delivery of active substance to target region (tumor sub-regions) can be estimated);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention combine the teaching of Choi into the teaching of Britzen so that the flow distribution provides an estimated delivery of active substance to reach target region.

Regarding claim 2, the combined teaching of Britzen and Choi teaches the method of claim 1, wherein the magnitude and direction of drug movement between adjacent tissue compartments is based on a difference in drug concentration (e.g., FIG. 3 depicts an exemplary embodiment of method 300 for performing step 210 of FIG. 2, which may include determining drug delivery data at one or more locations in the target tissue by performing computational simulations of tumor vasculature hemodynamics on patient-specific data. … For purposes of disclosure, “drug administration information” may refer to details regarding the administration of a drug or therapy to a patient, including, but not limited to, administered drug amount, administered drug concentration, administration location, administration frequency, route of drug administration, administration time, type of therapy, etc.  Choi: [0038] L.1-18) between each compartment, a tumor diffusivity coefficient (e.g., In another embodiment, determining drug particle distribution may utilize an equation describing drug transport, which may be described as

    PNG
    media_image2.png
    98
    268
    media_image2.png
    Greyscale

where CF may be the drug concentration in the fluid, t may be time, VF may be fluid velocity, and D may be the diffusion tensor with the effective diffusivity factors of the drug in the fluid. Choi: [0041] L.9-16), and a size of the shared boundary between each compartment (e.g., In order to test the precision of the model 14, the at least one real two-dimensional depiction 16 is compared with the at least one virtual two-dimensional depiction 30 (S2). For this purpose, the inflow curve 22 and/or one or more outflow curves 22 of the fluid can be used. For example, too fast or too slow a flow in (for example) the entire vascular region 12 or in a sub-branch of the vascular system 12 can be concluded from the deviations. For example, overall too slow a flow can be corrected (and therefore individualized) by, for example, an adaptation of the inflow 18 in the model 14. Differences in the individual outflow vessel segments 20 can be individualized via an adaptation of the boundary condition, for example the change of a pressure at the outflow 20.  Britzen: [0041] L.1-13.  It can be seen that assuming that the fluid is incompressible, the amount of fluid flowing in (inflow) shall be the same the amount flowing out (outflow) for the model 14, therefore, size of boundary at inflow 18, S18 with speed V18 shall be equal to the sum of size of boundary at outflows 20, S201-N with speed V201-N that is, S18 x V18= summation (S20i x V20i) i = 1:N).

Regarding claim 3, the combined teaching of Britzen and Choi teaches the method of claim 1, wherein the magnitude and direction of drug movement between a tissue compartment and an adjacent vasculature compartment is based on a tumor diffusivity coefficient of the tissue compartment (e.g., In another embodiment, determining drug particle distribution may utilize an equation describing drug transport, which may be described as

    PNG
    media_image2.png
    98
    268
    media_image2.png
    Greyscale

where CF may be the drug concentration in the fluid, t may be time, VF may be fluid velocity, and D may be the diffusion tensor with the effective diffusivity factors of the drug in the fluid. Choi: [0041] L.9-16), a size of the shared boundary between the tissue compartment and the vasculature compartment (e.g., The vascular system 12 can be depicted with the use of a 3D imaging 13. FIG. 2 shows an example 3D image data set 13 of an arterial vascular system 12 that has a tumor 24 and a vessel 26 of the vascular system 12 that supplies the tumor 24. This vascular tree model is then the basis for a 3D model 14. For this, a three-dimensional ("3D") model 14 of a current flow of the vascular system 12 and the distribution of the fluid in the individual sub-branches is initially determined. The model shows the flow of a bodily fluid flowing in the vascular system 12, thus--in the present example--includes CFD simulation of a blood flow, for example.  Britzen: [0036] L.1-11. An adaptation of the inflow 18 in the model 14. Differences in the individual outflow vessel segments 20 can be individualized via an adaptation of the boundary condition, for example the change of a pressure at the outflow 20.  Britzen: [0041] L.9-13.  It can be seen that assuming that the fluid is incompressible, the amount of fluid flowing in (inflow) shall be the same the amount flowing out (outflow), therefore, size of boundary at inflow 18, S18 with speed V18 shall be equal to the sum of size of boundary at outflows 20, S201-N with speed V201-N that is, S18 x V18= summation (S20i x V20i) i = 1:N.  Similarly, the boundary between a vessel sub-region and a tumor sub-region bears the same inflow and outflow relation), and a difference in drug concentration between the tissue compartment and the vasculature compartment (e.g., In another embodiment, drug administration information may include the administrated drug concentration, administration frequency, administration time, type of therapy, and/or one or more routes of drug administration, with said routes including, but not limited to, oral administration, intravenous administration, or direct administration into the tumor and/or lesion.  Choi: [0027] L.5-12).

Regarding claim 4, the combined teaching of Britzen and Choi teaches the method of claim 1, wherein the magnitude and direction of drug movement between adjacent vascular compartments is based on a direction of blood flow and a magnitude of blood flow (e.g., In one embodiment, the one or more patient-specific data elements may be extracted from the patient specific vascular anatomical model and/or patient specific model of a target tissue. … In one embodiment, the patient-specific data may include, but are not limited to an estimate of the supplied blood to each area of the target tissue under one or more physiological states, and/or one or more blood flow characteristics, for example, fractional flow reserve (FFR), flow magnitude and direction, etc. Choi: [0028] L.2-16).

Regarding claim 5, the combined teaching of Britzen and Choi teaches the method of claim 1, wherein each compartment of the plurality of compartments is rectangular (It can be seen that model 14 is a cube, each sub-region can be constructed conveniently with the same geometry.  Therefore, each side is a square surface, which is a rectangle with all side of same length).

Regarding claim 6, the combined teaching of Britzen and Choi teaches the method of claim 1, wherein the image is a three-dimensional image (e.g., Model 14; Britzen: Fig. 1) and the drug distribution model is a three-dimensional model (e.g., Simulation of an injection of the active substance can be represented in the model 14, which includes a determination of a distribution and/or a flow pattern of the active substance.  Britzen: [0044] L.5-8. The model 14 can be determined by segmentation of the 3D image data, determination of at least one inflow 18 and/or at least one outflow 20 of the sub-region, and determination of an inflow curve 22 of the fluid in the sub-region. Britzen: [0036] L.15-18. It is obvious that the flow distribution of active substance can similar be displayed with the inflow curve 22 of the active substance in the sub-region).

Regarding claim 7, the combined teaching of Britzen and Choi teaches the method of claim 6, wherein the imaging is a set of images (e.g., As an alternative to the separate provision of the 2D and 3D image data set 16, 13, the image data sets 13, 16 can also occur as a component of a combined image data set (for example by means of a four-dimensional DSA).  Britzen: [0038] L.1-4).

Regarding claim 8, the combined teaching of Britzen and Choi teaches the method of claim 7, wherein the set of images is a set of image slices (e.g., In the example of FIG. 1, four two-dimensional, real depictions 16 are provided at different points in time that show the sub-region of the vascular system 12 at four different points in time. Britzen: [0037] L.5-8).

Regarding claim 9, the combined teaching of Britzen and Choi teaches the method of claim 8, wherein the set of images is obtained using computed tomography (e.g., For example, for this [sic] 3D image data set of a sub-region of the vascular system 12 can be provided via a C-arm, a DynaCT system, a DAS, a computer tomograph or a magnetic resonance angiogram ("MRA").  Britzen: [0036] L.11-15).

Regarding claim 10, the combined teaching of Britzen and Choi teaches the method of claim 6, wherein each compartment of the plurality of compartments is cuboid (It can be seen that model 14 is a cube, each sub-region of the vascular system 12 can be constructed conveniently with the same geometry, a cube (or cuboid)).

Regarding claim 11, the combined teaching of Britzen and Choi teaches the method of claim 1, wherein the plurality of compartments are of equal size (It can be seen that model 14 is a cube, each sub-region of the vascular system 12 can be constructed conveniently with the same geometry, cube (or cuboid) of same size).

Regarding claim 12, the combined teaching of Britzen and Choi teaches the method of claim 1, wherein the one or more tissue compartments are of equal size (It can be seen that model 14 is a cube, each sub-region of the vascular system 12 that has a tumor 24 and a vessel 26 can be constructed conveniently with the same geometry, cube (or cuboid) of same size.  Therefore, the tumor tissue sub-regions has the same size cube).

Regarding claim 13, the combined teaching of Britzen and Choi teaches the method of claim 1, wherein the one or more vasculature compartments are of equal size (It can be seen that model 14 is a cube, each sub-region of the vascular system 12 that has a tumor 24 and a vessel 26 can be constructed conveniently with the same geometry, cube (or cuboid) of same size.  Therefore, the vessel sub-regions has the same size cube).

Regarding claim 14, the combined teaching of Britzen and Choi teaches the method of claim 1, wherein the set of advantageous initial parameters comprises one or more injection locations (e.g., Simulation of an injection of the active substance can be represented in the model 14, which includes a determination of a distribution and/or a flow pattern of the active substance. Britzen: [0044] L.5-8. The determination of the at least one parameter that concerns the planned injection can include the determination of: an injection point in time; an amount of active substance; and/or an injection location in the sub-region.  Britzen: [0045]).

Regarding claim 15, the combined teaching of Britzen and Choi teaches the method of claim 14, further comprising displaying the one or more injection locations of the set of advantageous initial parameters using a display (e.g., In one embodiment, step 408 may include outputting, to an electronic storage medium and/or display screen, the estimated drug delivery data at one or more locations in the target tissue.  Choi: [0050] L.1-4).

Regarding claim 17, the combined teaching of Britzen and Choi teaches the method of claim 1, wherein the set of advantageous initial parameters comprises a drug delivery modality (e.g., Alternative vessel treatments that include the injection of an active substance are, for example: chemotherapy; local thrombolysis; a treatment of an arterial malformation ("AVM"); or a selective internal radiotherapy ("SIRT").  Britzen: [0035] L.12-16).

Regarding claim 18, the combined teaching of Britzen and Choi teaches the method of claim 1, wherein the set of advantageous initial parameters comprises a drug delivery rate (e.g., In another embodiment, determining drug particle distribution may utilize an equation describing drug transport, which may be described as

    PNG
    media_image2.png
    98
    268
    media_image2.png
    Greyscale

where CF may be the drug concentration in the fluid, t may be time, VF may be fluid velocity, and D may be the diffusion tensor with the effective diffusivity factors of the drug in the fluid. Choi: [0041] L.9-16.  The differential defines the rate of delivery of the drug).

Regarding claim 19, the combined teaching of Britzen and Choi teaches the method of claim 1, wherein the set of advantageous initial parameters comprises a drug delivery dose (e.g., The efficacy of chemotherapy may be influenced by the effectiveness of drug delivery to target organs in patients. For the purposes of the disclosure: “patient” may refer to any individual or person for whom the effectiveness of drug delivery is being assessed, or any individual or person associated with the drug delivery assessment of one or more individuals. Determining the optimal dose of drug agent may be important; however, inter-patient variation in drug handling and a lack of accurate methods may pose challenges for determining the optimal dose. Choi: [0021] L.1-10).

Regarding claim 20, the combined teaching of Britzen and Choi teaches the method of claim 1, wherein the image is obtained by retrieval from an electronic storage device (e.g., Server systems 106 may include storage devices for storing images and data received from physicians 102 and/or third party providers 104. Server systems 106 may also include processing devices for processing images and data stored in the storage devices. For purposes of disclosure, “electronic storage devices” or “electronic storage media” may include, but are not limited to, a hard drive, network drive, cloud drive, mobile phone, tablet, or the like that may or may not be affixed to a display screen.  Choi: [0024] L.19-28.  In one embodiment, step 202 may include receiving a patient specific vascular anatomical model in an electronic storage medium of the server system 106. Choi: [0025] L.4-7).

Regarding claim 21, the combined teaching of Britzen and Choi teaches the method of claim 1, further comprising guiding one or more injections of a drug according to the advantageous set of initial parameters (e.g., Simulation of an injection of the active substance can be represented in the model 14, which includes a determination of a distribution and/or a flow pattern of the active substance. Britzen: [0044] L.5-8. The determination of the at least one parameter that concerns the planned injection can include the determination of: an injection point in time; an amount of active substance; and/or an injection location in the sub-region.  Britzen: [0045]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Britzen in view of Choi as applied to claim 15 and further in view of Boggild-Damkvist et al. (2018/0289901)

Regarding claim 16, the combined teaching of Britzen and Choi teaches the method of claim 15, wherein the one or more injection points are displayed as a heat map (see 16_1 below).
While the combined teaching of Britzen and Choi does not explicitly teach, Boggild-Damkvist teaches:
(16_1). the one or more injection points are displayed as a heat map (e.g., an electronic device configured to collect and/or obtain data representing a history of actual injection locations (e.g. obtained or provided by a position determination device as disclosed herein) where one or more processing units of the device is/are configured to display a graphical representation on a display of at least a part of the data representing a history of actual injection locations as a ‘heat map’ or similar where the individual values (location e.g. together with further relevant information like time of injection, actual amount of injected liquid drug, etc.) are represented and/or displayed as colors according to a color scheme superimposed on a picture or a graphic representation of the overall injection area(s), e.g. like the torso, the thighs, upper arms, or what other injection area the user has defined, etc. The values may e.g. be stored in a matrix data structure and/or any other suitable data structure.  Boggild-Damkvist: [0070] L.2-17).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Boggild-Damkvist into the combined teaching of Britzen and Choi so that “the user does not inject the drug at the same location every time or too often as this may cause ‘pockets’ of the drug to gather under the skin, cause hard lumps, and/or cause extra fat deposits to develop as well as the onset of lipohypertrophy and/or similar skin/tissue damages (that may change the way the liquid drug is absorbed by the body at that location), and so on.” (Boggild-Damkvist: [0005]).

Response to Arguments
Applicant’s arguments filed on July 20, 2022 have been fully considered but they are not persuasive.
R1.	The applicant argued on p. 5 para. 2 that “Initially, Applicant notes that the present claims are directed to a method for intratumoral drug treatment. Both Britzen and Choi are directed to intraveneous drug treatment. See, e.g., Britzen at Abstract(" ... injection of a therapeutic active substance into a vascular system of a patient ... "). One having skill in the art would not be motivated to look to either reference for methods for intra tum oral drug treatment because of the fundamental differences in providing drugs via the vasulature versus intratumorally.”
The examiner disagrees respectfully.  Besides citing in the preamble of claim 1 of “A method for intratumoral drug treatment”, the features in the body of the independent claim and the dependent claims are interpreted to disclose with prior arts of record.  The term “intratumoral” is interpreted as drug treatment effect to the inside of the tumor.  Therefore, the combined teaching of Britzen and Choi teaches delivery of drug with the blood vessel to the insider of tumor by drug movement through the vasculature and tissue (sub-)regions (compartments).  
For details, please see rejection to claim 1 above.
R2.	The applicant argued on p.5 para. 3 lines 4-12 that “Nor does the reference disclose classifying each compartment as either tissue or vasculature. Britzen teaches the use of computational fluid dynamics (CFD ) analysis on a vascular tree model-" ... a three -dimensional ('3D') model 14 of a current flow of the vasculature system 12 ... " Britzen at [003 6] (reference numbers are to Figure 2). The model of Britzen only discloses a vasculature for CFD analysis (i.e., vessel walls determined via segmentation-see, e.g., Britzen at [0012]). There are no "compartments" and nothing 
( compartment or otherwise ) that is classified in the model as tissue. The passage cited in the Office Action as disclosing tissue and vasculature describes the image data set 13-not the model.”
The examiner disagrees respectfully.  Britzen teaches that “Fig. 2 shows an example 3D image data set 13 of an arterial vascular system 12 that has a tumor 23 and a vessel 26 of the vascular system 12 that supplies the tumor 24.  The vascular tree model is then the basis for a 3D model 14.” (Britzen: [0036] L.2-6 and Fig. 2).  The examiner interprets the tumor region and vessel region as region of compartments (3D image data) for tumor (tissue) and vessel (vasculature).  It is well-known that in three dimension, each image element is a cube in shape and is taken as a compartment.
Therefore, the tumor/vessel sub-regions refer to the tumor/vessel compartment regions.
The model here refers to the 3D image data.  The CD is a model to study the fluid dynamics of the blood flow.
For details, please see rejection to the claim above.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Roth (5,315,512) teaches that “The disclosure is directed to an apparatus and method for producing a three-dimensional image representation of a body. The body can be animate or inanimate; i.e. the invention can be used to obtain 3D image representations of for example, parts of the human body or any object that one wishes to view or measure. The 3D image representations can be used to produce 2D displays of sections, contours, etc., or displays having 3D perspective, such as wire-frame type illustrations. This facilitates automatic computation of areas or volumes. In a disclosed embodiment, an ultrasonic imaging subsystem is provided for producing signals representative of two-dimensional images of sections of the body, the subsystem including a scanning transducer that is moveable to determine the section of the body to be imaged. The image representative signals are stored as arrays of digital pixel values. A three-dimensional acoustic digitizer subsystem is provided for deriving and storing information representative of the position and orientation of the transducer during the scanning of an associated section of the body. A voxel space storage is provided for storing a three-dimensional array of voxel values. The arrays of digital pixel values are projected into the voxel space storage, the voxel locations which correspond to projected pixel locations of a given pixel array being determined as a function of the stored position and orientation information associated with the section of the body from which the given pixel array was obtained.” (Roth: Abstract).
b).	Ostuni (5,937,083) teaches that “A robust, automatic volume registration process based on intensity gradients successfully performs registrations under conditions of unrelated intervolume voxel intensities, significant object displacements and/or significant amounts of missing data. The process allows a user to visualize the registration convergence, clearly illustrating any source of registration errors. The process includes steps of matching, based on iteratively finding a correspondence of the closest voxels containing a high three-dimensional (3D) intensity gradient magnitude. The process is a powerful method of sequence-independent MR volume registration which is simple to both use and understand.” (Ostuni: Abstract) and “a voxel is the basic element of a volume (3D) image in the same way that a pixel is the basic element of a 2D image.” (Ostuni: c.1 L.65-67).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611